NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-16395

                Plaintiff-Appellee,             D.C. Nos.
                                                1:16-cv-00686-ACK-KJM
 v.                                             1:99-cr-00465-ACK-1

DOUGLAS AKIRA HIRANO, AKA Kevin
Higashi,                                        MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                     Alan C. Kay, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Federal prisoner Douglas Akira Hirano appeals from the district court’s

order denying his 28 U.S.C. § 2255 motion to vacate his sentence. We have

jurisdiction under 28 U.S.C. § 2253. We review de novo, see United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hirano contends that the district court erred by denying his section 2255

motion because the holding in Johnson v. United States, 135 S. Ct. 2551 (2015),

applies equally to the mandatory Sentencing Guidelines. He asserts that his

sentence must be vacated because the textually identical residual clauses of the

career offender provision, U.S.S.G. § 4B1.1, and armed career criminal provision,

U.S.S.G. § 4B1.4(a), of the mandatory Guidelines under which he was sentenced

are unconstitutional in light of Johnson. Contrary to Hirano’s assertions, “Johnson

did not recognize a new right applicable to the mandatory Sentencing Guidelines

on collateral review.” United States v. Blackstone, 903 F.3d 1020, 1028 (9th Cir.

2018), cert. denied, No. 18-9368, 2019 WL 2211790 (June 24, 2019).

Accordingly, the district court properly denied relief under section 2255.

      AFFIRMED.




                                         2                                    17-16395